Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 1 of 7 PageID 268



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CONRAD CASE, on behalf
of himself and all others similarly
situated,

        Plaintiff,
                                                      Case No.: 8:19-CV-00607-VMC-TGW

v.                                                    CLASS ACTION ALLEGATIONS

GRADY JUDD, in his official capacity as
Polk County Sheriff,

      Defendant,
___________________________________/

    PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO THE COURT’S ORDER
       REGARDING THE COURT’S JURISDICTION OVER PLAINTIFF’S USERRA
                                CLAIMS

        Plaintiff, Conrad Case, submits his Memorandum of Law in Response to the Court’s Order

Regarding the Court’s Jurisdiction over Plaintiff’s USERRA Claims. (Doc. 46). For the reasons

set forth more fully below, the Court has jurisdiction to hear this case.

I.      MEMORANDUM OF LAW

        A.     USERRA’s Statutory Language

        USERRA provides that, “[i]n the case of an action against a State (as an employer) by a

person, the action may be brought in a State court of competent jurisdiction in accordance with the

laws of the State.”1 38 U.S.C. § 4323(b)(2). Despite the statute’s permissive language, Courts

routinely hold that jurisdiction to hear private suits against state employers lies exclusively with



1
 USERRA defines “state” as “each of the several states of the United States, the District of
Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and other territories of
the United States (including the agencies and political subdivisions). 38 U.S.C. § 4303(14).

                                            Page 1 of 7
Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 2 of 7 PageID 269



state courts. See Wood v. Fla. Atlantic Univ. Bd. of Trustees, 432 F. App’x 812, 815 (11th Cir.

2011); Townsend v. Univ. of Alaska, 543 F.3d 478, 484 (9th Cir. 2008); Mcintosh v. Partridge,

540 F.3d 315, 321 (5th Cir. 2008); Velasquez v. Frapwell, 165 F.3d 593, 594 (7th Cir. 1999).

However, USERRA contains specific language regarding jurisdiction of the federal courts when

the case involves a political subdivision of the state. Specifically, district courts shall have

jurisdiction “[i]n the case of an action against a private employer by a person.” 38 U.S.C. §

4323(b)(3). Importantly, USERRA defines “private employer” to include a political subdivision

of a state. 38 U.S.C. § 4323(i).

       Following this mandatory statutory language, sister district courts in the Eleventh Circuit

have analyzed this issue and held that the federal courts have jurisdiction to hear USERRA claims

against political subdivisions of the state. See Weaver v. Madison City Bd. of Educ., 947 F.Supp.2d

1308, 1324 (N.D. Ala. 2013); Harris v. City of Montgomery, 322 F.Supp.2d 1319, 1326 (M.D.

Ala. 2004). The Weaver court explained:

               Thus, insofar as a private individual attempts to assert a claim under
               USERRA against the “State (as an employer)” or against an “arm of
               the State,” the Eleventh Amendment bars the suit. Political
               subdivisions of a state, however, such as counties and municipal
               corporations, are not shielded, and this is reflected in the statutory
               definition of a “private employer” suable in district court, which
               includes “political subdivisions” of the state found at § 4323(i).

Weaver, 947 F.Supp.2d at 1310. Similarly, the Harris court stressed that “[a] suit against a

municipality is not the same as a suit against the State; a suit against a municipality is considered

a suit against a private employer.” Harris, 322 F.Supp.2d at 1326. These rulings are consistent

with other cases involving federal court jurisdiction over USERRA claims involving

municipalities. See Sandoval v. City of Chicago, 560 F.3d 703, 704 (7th Cir. 2009) (holding that

subject-matter jurisdiction of the federal court was established because the City of Chicago is a



                                            Page 2 of 7
Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 3 of 7 PageID 270



“political subdivision” of Illinois); Miller v. City of Indianapolis, 2001 WL 406346 at *5 (S.D.

Ind. Apr. 13, 2001) (holding that the City of Indianapolis is a political subdivision of the State;

therefore, it is a “private employer” under USERRA and suit against the City in federal court was

proper). Additionally, Eleventh Circuit courts have consistently presided over USERRA claims

against sheriffs. See e.g., Loperena v. Scott, 356 Fed. App’x 240 (11th Cir. 2009) (presiding over

discrimination claims under USERRA and the Americans with Disabilities Act originating in the

Middle District of Florida); Jackson v. City of Birmingham, 364 F.Supp.3d 1310 (N.D. Ala. 2019)

(presiding over discrimination claims under USERRA and the Americans with Disabilities Act);

Gipson v. Cochran, 90 F.Supp.3d 1285 (S.D. Ala. 2015) (presiding over discrimination claims

under USERRA and Title VII).2 Plaintiff’s suit against Defendant, a political subdivision of the

state, is considered a suit against a private employer. Thus, pursuant to USERRA, the Court shall

have jurisdiction over Plaintiff’s case.

B.     Defendant is a Not a State Employer or an Arm of the State Under USERRA

       The Eleventh Amendment provides that “[t]he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign state.” U.S.

Const. Amend. XI. This immunity has been construed to bar suits against a state by one of its own

citizens. Edelman v. Jordan, 415 U.S. 651, 663 (1974). The immunity was extended further to

extend to “state agents and state instrumentalities, which are considered “arm[s] of the State.”

Regents of Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997); Mt. Healthy City Sch. Dist. Bd. of Educ.

v. Doyle, 429 U.S. 274, 280 (1977).



2
 The Eleventh Circuit has similarly held that sheriffs are not immune from claims in federal court
under the Fair Labor Standards Act. See Villareal v. Woodham, 113 F.3d 202, fn. 1 (11th Cir.
1997) (citing Hufford v. Rodgers, 912 F.2d 1338, 1341-42 (11th Cir. 1990)).
                                           Page 3 of 7
Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 4 of 7 PageID 271



       Within the last year, the Eleventh Circuit addressed Eleventh Amendment immunity of

Florida sheriffs. Freyre v. Chronister, 910 F.3d 1371 (11th Cir. 2018). In Freyre, the Court was

charged with determining “whether the Hillsborough County Sheriff’s Office, in conducting child-

protective investigations under a grant agreement with the Florida Department of Children and

Families, acts as an arm of the state entitled to Eleventh Amendment immunity.” Id. at 1376. The

Eleventh Circuit held that the sheriff’s office was not an arm of the state and was not entitled to

immunity. Id.

       As a starting point, “the Eleventh Amendment does not immunize municipalities from

suit.” Id. at 1380 (quoting Abusaid v. Hillsborough Cty. Bd. of Cty. Comm’rs, 405 F.3d 1298, 1301

(11th Cir. 2005)). “An officer, therefore, is entitled to Eleventh Amendment immunity if he is

acting as an arm of the state but not if he is acting as an arm of the county.” Id. (quoting Stanley v.

Israel, 843 F.3d 920, 924 (11th Cir. 2016)). The Eleventh Circuit uses a four-factor test to

determine whether a public entity is an arm of the state and, therefore, entitled to sovereign

immunity. Id. (citing Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en banc)). The factors are:

“(1) how state law defines the entity; (2) what degree of control the State maintains over the entity;

(3) where the entity derives its funds; and (4) who is responsible for judgments against the entity.”

Id. This analysis is “function-specific” and looks at both Defendant’s status under state law and

whether Defendant was acting as an arm of the state “in light of the particular function in which

the defendant was engaged when taking the actions out of which liability is asserted to arise.” Id.

(internal citations omitted).

       1.       How state law defines Defendant

       The Eleventh Circuit has “repeatedly acknowledged that Florida sheriffs are, by default,

county officers.” Id. at 1381. Several aspects of Florida law support this acknowledgment. First,



                                             Page 4 of 7
Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 5 of 7 PageID 272



the Florida Constitution defines sheriffs as “county officers.” Fla. Const. art. VIII, § 1(d). Second,

Florida sheriffs are generally elected by the electors of each county. Id. Third, Florida courts

recognize sheriffs as county officers. See Beard v. Hambrick, 396 So.2d 708, 711 (Fla. 1981) (“[A]

sheriff is a ‘county official,’ and, as such, is an integral part of the ‘county’ . . .”). As the Eleventh

Circuit has explained, this definition “weighs heavily against assigning arm of the state status to a

Florida sheriff.” Freyre, 910 F.3d at 1381 (internal citations omitted). Similarly, Defendant, as a

Florida sheriff, is a county officer. Therefore, the first factor weighs against “arm of the state”

status and in favor of “political subdivision” status.

        2.      The degree of control the State maintains over Defendant

        This factor requires the Court to look at the degree of control that the state exercises

generally, as well as with the specific function at issue in the case. Id. The Freyre court stressed

that “the office of the sheriff is fundamentally a county entity.” Id. at 1383. This is because Florida

sheriffs are elected by county voters and must maintain their office in the county seat and reside

within two miles thereof, which “illustrat[es] the essentially local nature of the office.” Id. From

a general standpoint, the state does not exercise the requisite control to transform Defendant into

an arm of the state. In terms of the function at hand, the internal promotional decisions made by

Defendant are a function of Defendant and, by extension, Polk County. In other words, the

promotional decisions made by Defendant that violate USERRA are not functions of the State, nor

does the State exercise control over Defendant in making such decisions. As a result, the second

factor weighs against “arm of the state” status and in favor of “political subdivision” status.

        3.      Where Defendant derives its funds

        In general, Florida sheriff’s offices are “funded entirely by county taxes.” Id. at 1384

(quoting Stanley, 843 F.3d at 929). Specific to this case, there is no indication that the State of



                                              Page 5 of 7
Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 6 of 7 PageID 273



Florida funded Defendant in its decisions to deny promotional opportunities its employees who

were and are members of the uniformed services. Thus, the third factor weighs against “arm of

the state” status and in favor of “political subdivision” status.

        4.      Who is responsible for judgments against Defendant?

        The fourth factor is the most important in the Court’s analysis. Id. at fn. 13 (internal

citations omitted). This important factor asks the Court “whether the state treasury would be

burdened by a judgment against [Defendant].” Id.            The Eleventh Circuit “has repeatedly

acknowledged that ‘no provision of Florida law provides state funds to a Florida sheriff to satisfy

a judgment against a sheriff.” Id. (internal citations omitted). Moreover, Florida law authorizes

Defendant and other sheriffs to purchase liability insurance to cover “claims arising out of the

performance of his or her duties or the duties of his or her deputies or employees.” Fla. Stat. §

30.555. There is no reason to believe that Defendant is treated differently than other sheriffs in

the State of Florida. Therefore, the important fourth factor weighs against “arm of the state” status

and in favor of “political subdivision” status.

        Unlike Freyre, this case does not present an “especially close call.” Id. at 1385. All of the

Eleventh Circuit factors, including the important fourth factor weigh against “arm of the state”

status for Defendant. Rather, Defendant was acting as a political subdivision of the state and is

subject to suit in federal court.

II.     CONCLUSION

        Based on the four factors set forth in Manders and Freyre, Defendant is not an “arm of the

state”; rather, it is a political subdivision of the state. As a result, Defendant is considered a

“private employer” under USERRA and the Court has jurisdiction to hear this matter.




                                             Page 6 of 7
Case 8:19-cv-00607-VMC-TGW Document 51 Filed 10/21/19 Page 7 of 7 PageID 274



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of October, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of
electronic filing to: Phillip J. Harris, Esq., Constangy, Brooks, Smith & Prophete, LLP, 100 North
Tampa Street, Suite 3350, Tampa, Florida 33602-5832.


                                             FLORIN GRAY BOUZAS OWENS, LLC.

                                             s/ Gregory A. Owens______________
                                             GREGORY A. OWENS, ESQUIRE
                                             Florida Bar No.: 51366
                                             greg@fgbolaw.com
                                             CHRISTOPHER GRAY, ESQUIRE
                                             Florida Bar No.: 902004
                                             chris@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, Florida 33558
                                             (727) 254-5255
                                             (727) 483-7942 (fax)




                                           Page 7 of 7
